DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki, JP 2014229406, in view of Jin Sun Mi et al., KR 20160042662.
Regarding claim 1, Toshiyuki teaches a composition for a lithium ion secondary battery separator (abstract) comprising:
a first compound including a function-displaying functional group and having a molecular weight of 50,000 or less (0075); and a liquid medium (0028), wherein the first compound is contained in a proportion of 40 mass% or less (20 mass%) (0029).
Toshiyuki does not teach the composition for a lithium ion secondary battery separator has a surface tension of not less than 15 mN/m and not more than 30 mN/m.
Jin Sun Mi et al., teaches a surface tension of not less than 15 mN/m and not more than 30 mN/m (0017; 0039).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Toshiyuki with Jin Sun Mi et al., because when “the high surface tension of water is lowered to ensure wettability to the substrate to facilitate the coating, and the coating solution permeates into the porous structure of the substrate, resulting in hydrophobic substrate surface properties is modified to be hydrophilic. Due to this effect, when the electrolyte is injected, the impregnation of the electrolyte is very excellent (0041).
Jin Sun Mi et al., teaches an organic solvent  having a surface tension of 15 mN/m to 35 mN/m (0017; 0039).
Regarding claim 2, Toshiyuki teaches for a lithium ion secondary battery separator according to claim 1, wherein the function-displaying functional group includes at least one type of acidic functional group (0012; 0048-0049).
Regarding claim 3, Toshiyuki teaches for a lithium ion secondary battery separator according to claim 1, wherein the liquid medium includes water (0011).
Regarding claim 4, Toshiyuki teaches further comprising a second compound that has a molecular weight of 50,000 or less (0075) and that is reactive with the first compound, wherein
the first compound and the second compound are contained in a total proportion of 40 mass% or less (20 mass% or less; 30 mass% or less; 40 mass% or less) (0029).
Regarding claim 5, Toshiyuki teaches further wherein the second compound includes at least one type of basic functional group (0029).
Regarding claim 6, Toshiyuki teaches the composition for a lithium ion secondary battery separator (abstract) according to claim 4, wherein the first compound includes a macromolecular compound having a molecular weight of 3,000 or more (0075), and
the second compound is a cross-linker that cross-links molecules of the macromolecular compound (0012; 0028; 0033-0035).
Regarding claim 7, Toshiyuki teaches wherein the first compound and the second compound include a polymerizable compound including at least one ethylenically unsaturated bond in a molecule thereof (0028-0030), and the composition for a lithium ion secondary battery separator further comprises a polymerization initiator (0047).
Regarding claim 8, Toshiyuki teaches a two-part composition for a lithium ion secondary battery separator (abstract) comprising: a first liquid containing a first compound and a first liquid medium (0028); and a second liquid containing a second compound and a second liquid medium (0028), wherein the first compound includes a function-displaying functional group and has a molecular weight of 50,000 or less (0075), the second compound is reactive with the first compound and has a molecular weight of 50,000 or less (0075), the first liquid contains the first compound in a proportion of 40 mass% or less (20 mass%) (0029).
 Toshiyuki does not teach a surface tension of not less than 15 mN/m and not more than 30 mN/m, and the second liquid contains the second compound in a proportion of 40 mass% or less (20 mass%) (0029) and has a surface tension of not less than 15 mN/m and not more than 30 mN/m.
Toshiyuki does not teach the composition for a lithium ion secondary battery separator has a surface tension of not less than 15 mN/m and not more than 30 mN/m.
Jin Sun Mi et al., teaches a surface tension of not less than 15 mN/m and not more than 30 mN/m (0017; 0039).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Toshiyuki with Jin Sun Mi et al., because when “the high surface tension of water is lowered to ensure wettability to the substrate to facilitate the coating, and the coating solution permeates into the porous structure of the substrate, resulting in hydrophobic substrate surface properties is modified to be hydrophilic. Due to this effect, when the electrolyte is injected, the impregnation of the electrolyte is very excellent (0041).
Regarding claim 9, Toshiyuki teaches for a lithium ion secondary battery separator according to claim 8, wherein the function-displaying functional group of the first compound includes at least one type of acidic functional group (0012; 0048-0049), and the second compound includes at least one type of basic functional group (0029).
Regarding claim 10, Toshiyuki teaches wherein the first liquid medium and the second liquid medium include water (0011).
Regarding claim 11,  “A method of producing a separator for a lithium ion secondary battery comprising: a step of impregnating a separator substrate comprising a microporous membrane made from a resin with the composition for a lithium ion secondary battery separator according to claim 1; and a step of drying the separator substrate that has been impregnated with the composition for a lithium ion secondary battery separator” is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 12,  “A method of producing a separator for a lithium ion secondary battery using the two-part composition for a lithium ion secondary battery separator according to claim 8, comprising: a first step of impregnating a separator substrate comprising a microporous membrane made from a resin with one of the first liquid and the second liquid; a second step of drying the separator substrate that has been impregnated with one of the first liquid and the second liquid; a third step of impregnating the separator substrate that has been dried with the other of the first liquid and the second liquid after the second step; and a fourth step of drying the separator substrate that has been impregnated with the other of the first liquid and the second liquid” is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 13,  “The method of producing a separator for a lithium ion secondary battery according to claim 11, wherein the separator substrate has an air resistance of not less than 10 s/100 cc-air and not more than 1,000 s/100 cc-air” is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 14,  “A method of producing a lithium ion secondary battery that includes a positive electrode, a negative electrode, a separator, and an electrolyte solution, comprising a step of producing a separator using the method of producing a separator for a lithium ion secondary battery according to claim 11” is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao Yiyin et al., CN 104946123 (pp. 3, 5, 7); Toyoda Yujiro et al., CN 106575737.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727